Citation Nr: 1332867	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  09-24 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and Mr. L.J.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The late Veteran served on active duty in the United States Army from January 1943 to January 1946.  He subsequently served in the Air Force Reserves and had multiple periods of active duty for training from June 1959 to August 1964.  The Veteran died in May 2008. The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the appellant's claim of entitlement to service connection for the Veteran's cause of death.

In September 2009, the appellant and her witness, Mr. L.J., accompanied by her representative, presented sworn testimony during a personal hearing at the RO before the undersigned traveling Veterans Law Judge.  A transcript of the hearing has been associated with the VA claims folder. 

In March 2010, the Board remanded the case to the RO via the Appeals Management Center (AMC), in Washington, D.C., for additional evidentiary development.  Thereafter, the appellant's claim was readjudicated by the agency of original jurisdiction, which confirmed the denial of service connection for the Veteran's cause of death in a July 2013 rating decision/supplemental statement of the case. The case was returned to the Board in September 2013 and the appellant now continues her appeal.    

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).

For the reasons discussed below, this appeal is REMANDED to the RO/AMC.  VA will notify the appellant and her representative if further action is required on their part.


REMAND

The Veteran died in May 2008 of esophageal cancer.  The appellant contends that the Veteran's terminal cancer was linked to in-service exposure to ionizing radiation due to radioactive fallout from the atmospheric test explosion of a nuclear device in Operation Trinity, which was detonated at the Trinity test site in New Mexico in July 1945.  

The Veteran's military records show that he was a flight officer in the United States Army Air Force but do not show that he was engaged in radiation risk activities, nor that he was an onsite participant in Operation Trinity during active duty, as defined in 38 C.F.R. § 3.309(d)(3) (2013).  His service records, however, do establish that he was stationed at Alamogordo Army Air Field in New Mexico during the time period encompassing Operation Trinity.  The location of the Operation Trinity test site is approximately 50 miles northwest of Alamogordo Army Air Field.

Esophageal cancer is considered a radiogenic disease under 38 C.F.R. § 3.311(b)(2) (2013).  Accordingly, pursuant to 38 C.F.R. § 3.311(a)(1) (2013), VA is required to obtain a dose assessment.  Towards this end, the Board remanded the case in March 2010, instructing the RO/AMC to request the Defense Threat Reduction Agency (DTRA) to provide a radiation dose assessment of the Veteran, given that he was stationed during service at a location that was approximately 50 miles away from the Trinity test site when the nuclear device was detonated.  In response, the DTRA submitted a letter dated in December 2011, stating, in pertinent part, that the Veteran was not an onsite participant in Operation Trinity and "since [the DTRA is] unable to confirm his participation, he [therefore] did not receive any dose [of ionizing radiation]."  (See DTRA letter to the RO, dated in December 2011.)

The Board finds that the DTRA's response in December 2011 does not adequately address VA's query.  The Board concedes that the Veteran was not an onsite participant in Operation Trinity within the meaning of 38 C.F.R. § 3.309(d)(3)(iv). However, given that he was stationed at a military facility that was located approximately 50 miles away from this atmospheric nuclear test explosion during the time of the actual event, DTRA must provide a radiation dose estimate for the Veteran, based on his location relative to the Trinity test site during and after the detonation.  The DTRA should provide an explanation if such a radiation dose estimate cannot be provided.  In the context of the established facts and circumstances of the Veteran's service, the Board finds that DTRA's conclusory statement that because the Veteran was not an onsite participant in Operation Trinity he thusly did not receive any dose of radiation exposure, without DTRA providing an explanatory rationale as why it arrived at this determination, is inadequate for VA adjudication purposes.  To rectify this deficiency, the case must be remanded to the RO/AMC for the appropriate corrective evidentiary development.

The Board notes in passing that during his lifetime, the Veteran had been awarded a "compassionate payment" of $75,000 from the Department of Justice under the Radiation Exposure Compensation Program (RECA), based upon his status as an on-site participant in above-ground nuclear weapons testing.  (See the Radiation Exposure Compensation Program guidelines submitted by the Veteran in December 2005.)  While the factual determinations of the Department of Justice regarding the Veteran's RECA claim are not binding on VA with regard to the appellant's present claim for service connection for the Veteran's cause of death, they nevertheless constitute probative evidence indicating that the Veteran may have been exposed to ionizing radiation during active duty.  Furthermore, a nexus opinion presented by a VA physician during examination in March 2011 states that, assuming as true that the Veteran was exposed to ionizing radiation in service and given the absence of other documented risk factors, it is at least as likely as not that his terminal esophageal cancer was due to service.  Therefore, it is necessary for purposes of fairly adjudicating this claim that VA obtain a radiation dose estimate from the DTRA, or otherwise an adequate explanation as to why such an estimate cannot be provided.  

In accordance to the above discussion, the case is REMANDED to the RO/AMC for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The RO/AMC should forward the Veteran's service personnel records and other pertinent documents to the DTRA to prepare a radiation dose estimate, in accordance with 38 C.F.R. § 3.311(a)(2)(iii).  The DTRA should be advised that VA acknowledges that the Veteran was not an actual onsite participant in Operation Trinity within the meaning of 38 C.F.R. § 3.309(d)(3)(iv).  However, as the facts and circumstances of his military service demonstrate that he was stationed at a military facility (Alamogordo Army Air Field) that was located approximately 50 miles southeast from the Trinity test site during the time of the actual detonation event, DTRA must provide a radiation dose estimate for the Veteran in the context of this history, based on his location relative to the Trinity test site during and after the detonation.  

The significance, if any, of the Veteran's receipt of payment under RECA should also be addressed.  There should be discussion of any difference in the standards used by the DTRA in determining exposure to ionizing radiation versus those used in RECA. 

If DTRA is unable to do so, it must present an explanation as to why a radiation dose estimate for the Veteran cannot be provided.  

If exposure to ionizing radiation is confirmed by the DTRA, the RO/AMC should then forward the Veteran's claims folder to the VA Under Secretary for Benefits for an opinion pursuant to 38 C.F.R. § 3.311(c).  Any information so obtained should be associated with the Veteran's VA claims folder. 

2.  After undertaking any additional development which it deems necessary, the RO/AMC should then readjudicate the appellant's claim for service connection for the Veteran's cause of death.  If the benefit sought on appeal remains denied, the RO/AMC should provide the appellant and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO/AMC is respectfully advised that a remand by the Board confers on a veteran or other claimant the right to VA compliance with the remand order and imposes on the Secretary of VA a concomitant duty to ensure compliance with the terms of such an order.  Stegall v. West, 11 Vet. App. 268 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

